            UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA




RICHARD WAYNE PARKER,              CV 19-2074 DSF (ASx)
    Plaintiff,
                                   Order DISMISSING Case
               v.

UNITED STATES
DEPARTMENT OF JUSTICE,
et al.,
       Defendants.



    This is a Bivens case filed by Plaintiff Richard Wayne Parker, a
federal prisoner. To the degree that Plaintiff challenges the
legality of his sentence, his claims are barred by Heck v.
Humphrey, 512 U.S. 477 (1994). To the degree that his claims are
based on the Bureau of Prisons’ use of Plaintiff’s original
judgment instead of his amended judgment in the administration
of its Inmate Financial Responsibility Program, they should be
brought under 28 U.S.C. § 2241 in the district where Plaintiff is
incarcerated. See Hernandez v. Campbell, 204 F.3d 861, 864 (9th
Cir. 2000) (“[P]etitions that challenge the manner, location, or
conditions of a sentence’s execution must be brought pursuant to §
2241 in the custodial court.”); see also United States v. Lemoine,
546 F.3d 1042, 1044-46 (9th Cir. 2008) (evaluating application of
Inmate Financial Responsibility Program as § 2241 petition).
  For the above stated reasons, the case is DISMISSED.

     IT IS SO ORDERED.


Date: June 26, 2019               ___________________________
                                  Dale S. Fischer
                                  United States District Judge




                              2
